                Case 20-20692-RAM        Doc 21     Filed 12/28/20     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
In re:
Aliucha Perez Armenteros                                             Case No. 20-20692-RAM
                                                                     Chapter 7
                             Debtor /

                         TRUSTEE'S NOTICE OF ABANDONMENT

      MARCIA T. DUNN, Trustee, the duly appointed and acting Trustee for the above
captioned estate, pursuant to Bankruptcy Rule 6007, reports that she intends to abandon the
following personal property of the estate:

            •   2016 Hyundai Sonata

     There does not appear to be any equity in said property and said property constitutes an
administrative burden to this estate.
     PURSUANT TO BANKRUPTCY RULE 6007, THE PROPOSED
ABANDONMENT WILL BE DEEMED APPROVED WITHOUT NECESSITY OF A
HEARING OR ORDER, IF NO OBJECTION IS FILED AND SERVED WITHIN 14
DAYS AFTER THE DATE OF SERVICE OF THIS NOTICE.

       Any objection to this abandonment must be filed with the Clerk of the Bankruptcy Court,
301 North Miami Avenue, Room 150, Miami, FL 33128, with a copy sent to the Trustee.
       I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice
in this court set forth in Local Rule 2090-1(A).
       I HEREBY CERTIFY that a true and correct copy of the foregoing was mailed this 28th
day of December 2020 to all parties on the attached service list.

                                                        /s/ Marcia T. Dunn
                                                     Marcia T. Dunn, Trustee
                                                     66 West Flagler Street
                                                     Suite 400
                                                     Miami, FL 33130
                                                     Telephone: (786) 433-3866
                                                      mdunn@dunnlawpa.com
                                    Case 20-20692-RAM            Doc 21          Filed 12/28/20     Page 2 of 3
Label Matrix for local noticing                      Synchrony Bank                                       Ally Financial
113C-1                                               PRA Receivables Management, LLC                      Attn: Bankruptcy
Case 20-20692-RAM                                    PO Box 41021                                         Po Box 380901
Southern District of Florida                         Norfolk, VA 23541-1021                               Bloomington, MN 55438-0901
Miami
Mon Dec 28 20:42:55 EST 2020
Ameris Bank                                          Amex/Bankruptcy                                      Capital One
PO Box 105690                                        Correspondence/Bankruptcy                            PO Box 30285
Atlanta, GA 30348-5690                               Po Box 981540                                        Salt Lake City, UT 84130-0285
                                                     El Paso, TX 79998-1540


Chase Auto Finance                                   (p)JPMORGAN CHASE BANK N A                           Citi/Sears
Attn: Bankruptcy                                     BANKRUPTCY MAIL INTAKE TEAM                          Citibank/Centralized Bankruptcy
Po Box 901076                                        700 KANSAS LANE FLOOR 01                             Po Box 790034
Fort Worth, TX 76101-2076                            MONROE LA 71203-4774                                 St Louis, MO 63179-0034


Citibank North America                               Citibank/The Home Depot                              Comenity Bank/Victoria Secret
Citibank SD MC 425                                   Citicorp Credit Srvs/Centralized Bk dept             Attn: Bankruptcy
5800 South Corp Place                                Po Box 790034                                        Pob 182125
Sioux Falls, SD 57108                                St Louis, MO 63179-0034                              Columbus, OH 43218-2125


Credit First National Association                    Department of Education/582/Nelnet                   Fifth Third Bank
Attn: Bankruptcy                                     Attn: Bankruptcy                                     Attn: Bankruptcy
Po Box 81315                                         Po Box 82561                                         Maildrop RCSB3E 1830 E Paris Ave SE
Cleveland, OH 44181-0315                             Lincoln, NE 68501-2561                               Grand Rapids, MI 49546


Francisco Dieguez Jr. MDPA                           Office of the US Trustee                             Palmetto General Hospital
PO Box 144920                                        51 S.W. 1st Ave.                                     PO Box 741185
Coral Gables, FL 33114-4920                          Suite 1204                                           Atlanta, GA 30374-1185
                                                     Miami, FL 33130-1614


Syncb/Rooms To Go                                    Synchrony Bank/BRMart                                Synchrony Bank/Walmart
Attn: Bankruptcy                                     Attn: Bankruptcy                                     Attn: Bankruptcy
Po Box 965060                                        Po Box 965060                                        Po Box 965060
Orlando, FL 32896-5060                               Orlando, FL 32896-5060                               Orlando, FL 32896-5060


Uscc                                                 Wells Fargo Bank NA                                  Wellsfargo
3211 Fourth Street Ne                                Attn: Bankruptcy                                     P.o. Box 94435
Washington, DC 20017-1104                            1 Home Campus Mac X2303-01a                          Albuquerque, NM 87199-4435
                                                     Des Moines, IA 50328-0001


Aliucha Perez Armenteros                             Marcia T Dunn                                        Robert Sanchez Esq
485 E 44th Street                                    66 West Flagler Street, Ste 400                      355 W 49 St.
Hialeah, FL 33013-1857                               Miami, FL 33130-1807                                 Hialeah, FL 33012-3715




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                                 Case 20-20692-RAM               Doc 21          Filed 12/28/20     Page 3 of 3
Chase Card Services
Attn: Bankruptcy
Po Box 15298
Wilmington, DE 19850




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             End of Label Matrix
                                                     Mailable recipients    26
                                                     Bypassed recipients     1
                                                     Total                  27
